Title: To Thomas Jefferson from Edmund Bacon, 8 December 1808
From: Bacon, Edmund
To: Jefferson, Thomas


                  
                     Sir.
                     December 8th. 1808.—
                  
                  Inclosed are Mr. Walkers Directions for the boalting Cloith. We are Going on with the Last levil of the Garden having Got about 90 foot of the wall filled but not dug to the uper line (as the dirt wanting to be put below our bigining to dig that is to say filling behind next to the wall would not take what are to be dug above but we shall be oblige to haul as we did on the other levils with the mule Cart. the balance of the dirt to the end next to the stables. (The weather will not permit of the mason Going on with the stone work altho’ he has been ready to begin the Job. he says the weather will not Permit of his doing the work as well as he would wish (I am rather inclined to believe Sir if we have to finish the Garden before we begin to prepare for our Crop we shall be two late as I think we shall be nearly the next month about Geting it done) However Sir You can Judge what you think best as I am willing to do what ever you direct I am your Ob St.
                  
                     E Bacon 
                     
                  
                  
                     I believe Sir I handed you amemorandom of some debs Last summer. which Included a Debt to Capt. davis, for two Cows and Calf which I baught at Hencock Allens sale about 15 or 18 months past. the sum are about 30 Dollers. and Mr. Davis says he wants the money the first of January
                     I think Sir we had best Get a supply of nail rod before winter sets in freeseing as after the river freeseis we cannot Get it up the river.
                     I am Your Ob
                  
                  
                     E B.
                  
               